DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/31/2022 has been entered.
 Terminal Disclaimer
The terminal disclaimer filed on 3/31/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,806,812 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/18/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s Representative on 4/6/2022.
The application has been amended as follows: 

Claim 16. A method for inactivating microorganisms, the method comprising: emitting, via a first light emitter, a first light for inactivating microorganisms comprising a first peak wavelength in a range of 380 nanometers (nm) to 420 nm; 
emitting, via a second light emitter, a second light comprising a second peak wavelength different from the first peak wavelength; 
emitting, via a third light emitter, a fourth light comprising a fourth peak wavelength in a range of 440 nm to 495 nm; 
causing conversion, via a light-converting material arranged in a direct path of the second light, of a portion of the second light to a third light comprising a third peak wavelength different from the second peak wavelength; and 
causing conversion, via a second light-converting material different from the light-converting material arranged in a direct path of the fourth light, of a portion of the fourth light to a fifth light having a fifth peak wavelength different from the fourth peak wavelength, 
wherein no light converting material is directly in front of the first light emitter, and 
wherein the light passing through the first light-converting material and the second light- converting material combine to form disinfecting light.

Response to Arguments
Applicant’s arguments, see pages 7-9, filed 3/31/2022, with respect to the amendments to the claims have been fully considered and are persuasive.  The rejections of the claims have been withdrawn. 
Allowable Subject Matter
Claims 1-3, 5-11, 13-16, and 18-23 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding independent claim 1; Peeters et al. U.S. PGPUB No. 2015/0049459 discloses, with respect to the embodiment of figure 6, that a third light emitter 110 is configured to emit a fourth light towards a second light-converting material 85, wherein the fourth light comprises a fourth peak wavelength (“The two blue light emitting diodes 110 are arranged to emit blue light having a peak wavelength between 440 and 460 nm. The two blue light emitting diodes 110 comprise a wavelength converting material 85, thus forming phosphor-converted LEDs, which may be adapted to emit white light depending on the choice of wavelength converting material” [0118]); and wherein the second light-converting material 85 arranged is configured to convert a portion of the fourth light to a fifth light comprising a fifth peak wavelength different from the fourth peak wavelength (since the blue light from LED 110 is converted to “yellow/green/red” [0120], such that the white light is formed beyond the second light-converting material. However, Peeters discloses that both light emitting diodes 110 comprise a same wavelength converting material 85.
The prior art fails to teach or reasonably suggest, in combination with the other claim limitations, a system for generating disinfecting light, comprising: a first light emitter emitting light in a wavelength range of 380-420 nm where no light converting material is directing in front of the first emitter, a second light emitter configured to emit a second light towards a light converting material, and a third light emitter emits light towards a second light converting material different from the first light converting material; wherein light passing through the first and second light converting materials is disinfecting light.

Regarding independent claims 9 and 16; these claims include substantially similar limitations to those of independent claim 1 and are allowable at least for the reasons indicated with respect to independent claim 1.

Regarding dependent claims 2, 3, 5-8, 10, 11, 13-15, and 18-23; these claims are allowable at least for their dependence, either directly or indirectly, upon independent claims 1, 9, and 16.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L MCCORMACK whose telephone number is (571)270-1489. The examiner can normally be reached M-Th 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON L MCCORMACK/Examiner, Art Unit 2881